                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


REBECCAH J. JONES,

       Plaintiff,

     v.                                                   Case No. 19-CV-947

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Rebeccah J. Jones, who is representing herself in this appeal, challenges the denial of

her application for a lump-sum death payment due to the death of Wade A. Jones, the insured

deceased, on July 23, 2013. (Docket # 1 and Tr. 32.) Jones further seeks survivor benefits on

behalf of her two disabled adult sons. (Docket # 1 at 3.) For the reasons below, the

Commissioner’s decision is affirmed and this case is dismissed.

                                      BACKGROUND

       On April 29, 2014, Jones filed an application for a lump-sum death payment due to

the death of Wade A. Jones, the insured deceased, on July 23, 2013. (Tr. 32.) Jones alleged

that as the deceased insured’s widow, she was entitled to the payment. (Id.) The claim was

denied initially and upon reconsideration. (Id.) Jones filed a request for a hearing, which was

held on November 14, 2016. (Tr. 375–432.) Jones appeared and testified at the hearing, as did

her friend, Kathleen Mahoney. (Id.)

       In a written decision issued May 22, 2017, the ALJ found that Jones and the deceased

insured were married on June 6, 1991. (Tr. 33.) However, the ALJ found that the evidence of



          Case 2:19-cv-00947-NJ Filed 06/04/20 Page 1 of 6 Document 22
record included a judgment of divorce signed by a Racine County Court Commissioner on

November 16, 1999 (Tr. 33, 61–78), a letter from the Racine County Clerk of Court dated

July 19, 2016 indicating that Jones’ divorce was finalized as of November 16, 1999 (Tr. 131),

and a letter from the Chief Judge of the Racine County Circuit Court dated July 28, 2016

stating that her divorce was “granted, rendered, and entered” on November 16, 1999 (Tr.

129). Based on this evidence, the ALJ found that Jones was not legally married to the insured

deceased at the time of his death or at the time of her application for a lump-sum death

payment. (Tr. 33.) As such, the ALJ denied Jones’ request for a lump-sum death payment.

(Tr. 34.) The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied Jones’ request for review. (Tr. 8–10.)

                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

                                               2


            Case 2:19-cv-00947-NJ Filed 06/04/20 Page 2 of 6 Document 22
Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to this Case

       As an initial matter, it appears that Jones is attempting to expand her lawsuit to include

a claim for survivor’s benefits on behalf of her two disabled adult sons. (Docket # 1 at 3.)

There is no indication in the record that Jones has filed a claim for survivor benefits on their

behalf (Tr. 3–4) and the issue was not before the ALJ in this case (Tr. 32–34). The federal

court is not the proper forum to make a claim for survivor benefits in the first instance. Rather,

Jones must make this request with the Social Security Administration.

       As to the widow benefits, 20 C.F.R. § 404.390 provides that a lump-sum death

payment may be paid to the widow of the deceased if she was living in the same household

with the deceased at the time of his death. Whether one is a “widow” under the regulations

is determined by the laws of the state where the insured had a permanent home when he died,

20 C.F.R. § 404.345, in this case, Wisconsin. (Tr. 32.) Under Wisconsin law, a “surviving

spouse” means a person who was married to the decedent at the time of the decedent’s death.

Wis. Stat. § 851.30. Further, the regulation provides that if “you and the insured were validly

married under State law at the time you apply for wife’s or husband’s benefits or at the time

the insured died if you apply for widow’s, widower’s, mother’s, or father’s benefits, the

relationship requirement will be met.” 20 C.F.R. § 404.345. Also, the relationship

                                                3


            Case 2:19-cv-00947-NJ Filed 06/04/20 Page 3 of 6 Document 22
requirement will be met if “under State law you would be able to inherit a wife’s, husband’s,

widow’s, or widower’s share of the insured’s personal property if he or she were to die without

leaving a will.” Id.1

        Rather, Jones argues that she was never formally divorced from the deceased insured.

(Pl.’s Br., Docket # 17.) When asked at the hearing about the judgment of divorce signed by

a Racine County Court Commissioner on November 16, 1999 and on file at the Racine

County Clerk of Court’s Office (Tr. 33, 61–78), Jones testified that a woman the deceased

insured was seeing at the time of his death falsified many of his documents, including the

judgment of divorce (Tr. 389–91).

        In a letter to the court dated November 14, 2019, Jones stated that she needed this

court to “clarify her marriage” so that she can obtain the deceased insured’s widow benefits.

(Docket # 15.) I explained to Jones at that time that my task is to determine whether the ALJ,

in reaching his decision, applied the correct legal standards and supported his decision with

substantial evidence. 42 U.S.C. § 405(g); Jelinek, 662 F.3d at 811. (Docket # 16.) I cannot

determine the validity of her marriage or divorce. (Id.)

        Turning to the task at hand, I find that the ALJ’s determination that Jones and the

deceased insured were not married at the time of his death is amply supported by the evidence.

It was reasonable for the ALJ to rely on a file-stamped, original document entitled “Findings

of Fact, Conclusions of Law, and Judgment of Divorce entered in Racine County Case No.

99-FA-756,” indicating that a judgment of divorce was entered on November 16, 2009. (Tr.

61–78.) The validity of this judgment was confirmed not just by that document, but by both


1
  A surviving divorced wife of an insured will be entitled to widow’s benefits under certain circumstances listed
in 20 C.F.R. § 404.336; however, the ALJ determined that Jones did not meet any of the requirements under
the regulation. (Tr. 33.) Jones does not challenge the ALJ’s determination as to her eligibility for surviving
divorced spouse benefits.
                                                       4


            Case 2:19-cv-00947-NJ Filed 06/04/20 Page 4 of 6 Document 22
the Racine County Clerk’s Office and the Racine County Chief Judge. (Tr. 129, 131.) The

fact that Jones disputes the judgment’s validity does not render the ALJ’s determination of

validity unreasonable. The record also contains further evidence indicating that Jones and the

insured deceased were divorced, such as proceedings occurring after November 16, 2009 (the

date in which the divorce became final) to enforce a child support order. (Tr. 279–80, 282.)

Although the record also indicates that Jones and the deceased insured reconciled (Tr. 287),

there is no evidence in the record that Jones and the deceased insured remarried prior to his

death. In fact, the ALJ pointed to a letter from an attorney with whom Jones consulted

explaining that there was no documentation evidencing that Jones and the deceased insured

ever remarried. (Tr. 127.)

       Again, I must determine whether the ALJ’s decision is supported by substantial

evidence. Substantial evidence is not conclusive evidence. It is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Schaaf, 602 F.3d at 874.

The evidence before the ALJ was more than adequate to support his conclusion that Jones

and the deceased insured were not married at the time of his death and thus Jones was not

entitled to widow’s benefits. For this reason, the Commissioner’s decision is affirmed and the

case is dismissed.

                                       CONCLUSION

       Jones argues the ALJ erred in determining that she was not entitled to widow’s

benefits. I find the decision is supported by substantial evidence. Accordingly, the

Commissioner’s decision is affirmed.




                                              5


          Case 2:19-cv-00947-NJ Filed 06/04/20 Page 5 of 6 Document 22
                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 4th day of June, 2020.

                                                   BY THE COURT

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                               6


          Case 2:19-cv-00947-NJ Filed 06/04/20 Page 6 of 6 Document 22
